UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 13D/A Under the Securities Exchange Act of 1934 (Amendment No. 1)* TIB Financial Corp. (Name of Issuer) COMMON STOCK, PAR VALUE $0.10 per share (Title of Class of Securities) (CUSIP Number) Christopher G. Marshall North American Financial Holdings, Inc. 4725 Piedmont Row Drive Charlotte, North Carolina 28210 Telephone: (704) 554-5901 (Name, Address and Telephone Number of Person Authorized to Receive Notices and Communications) With a copy to: David E. Shapiro Wachtell, Lipton, Rosen & Katz 51 West 52nd Street New York, New York 10019 March 11, 2011 (Date of Event Which Requires Filing of This Statement) If the filing person has previously filed a statement on Schedule 13G to report the acquisition that is the subject of this Schedule 13D, and is filing this schedule because of §§240.13d‑1(e), 240.13d‑1(f) or 240.13d-1(g), check the following box: ¨ . Note: Schedules filed in paper format shall include a signed original and five copies of the schedule, including all exhibits. See § 240.13d-7 for other parties to whom copies are to be sent. *The remainder of this cover page shall be filled out for a reporting persons initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter disclosures provided in a prior cover page. The information required on the remainder of this cover page shall not be deemed to be filed for the purpose of Section 18 of the Securities Exchange Act of 1934 (Act) or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). 1. NAME OF REPORTING PERSON: North American Financial Holdings, Inc. 2. CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a) [ ] (b) [X] 3 SEC USE ONLY 4. SOURCE OF FUNDS: WC 5. CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEM 2(d) OR 2(e) 6. CITIZENSHIP OR PLACE OF ORGANIZATION: Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY REPORTING PERSON WITH 7. SOLE VOTING POWER: 23,333,334 Shares (1)(2) 8. SHARED VOTING POWER: 0 Shares 9. SOLE DISPOSITIVE POWER: 23,333,334 Shares (1)(2) SHARED DISPOSITIVE POWER: 0 Shares AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 23,333,334 (1)(2) CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 97.2% (3) TYPE OF REPORTING PERSON: CO (1) The information set forth in Items 3, 4, 5 and 6 is incorporated herein by reference. (2) Includes 11,666,667 shares of Common Stock and 11,666,667 shares of Common Stock issuable upon the exercise of the Warrant (See Items 3, 5 and 6). (3) Percentage calculated based on 24,015,243 shares of Common Stock outstanding, which is the sum of (i) 11,815,547 shares of Common Stock outstanding as of December 16, 2010, as reported on the Prospectus filed by TIB Financial Corp. with the Securities and Exchange Commission on December 20, 2010 (ii) 533,029 shares of Common Stock reported issued in connection with a rights offering of TIB Financial Corp., as reported on the Form 8-K filed by TIB Financial Corp. with the Securities and Exchange Commission on January 21, 2011; and (iii) 11,666,667 shares of Common Stock issuable upon exercise of the Warrant referred to in the Schedule 13D (See Item 5). This Amendment No. 1 ( Amendment No. 1 ) amends and supplements the statement on Schedule 13D originally filed by North American Financial Holdings, Inc. (the  Investor ) with the Securities and Exchange Commission on October 12, 2010 (the  Schedule 13D ). Except as set forth below, all Items on the Schedule 13D remain unchanged. Capitalized terms used but not defined herein have the meaning assigned to them in the Schedule 13D. References in this document to numbers of shares of Common Stock reflect the impact of a reverse stock split that became effective after the close of business on December 15, 2010, at a ratio of 1:100. ITEM 2. Identity and Background Item 2 of Schedule 13D is hereby amended by deleting the third paragraph thereof and replacing it with the following: Investors Directors: R. Eugene Taylor (Chairman), Richard M. Demartini, Peter N. Foss, William A. Hodges, Marc D. Oken, Jeffrey E. Kirt, Oscar A. Keller III, Charles F. Atkins. ITEM 4. Purpose of the Transaction Item 4 of Schedule 13D is hereby amended by adding the following: The Investor is seeking regulatory approval to combine the three depository institutions in which it owns direct or indirect controlling interests (the Companys subsidiary TIB Bank, Capital Bank and NAFH National Bank). The Investor may also seek to combine the Company with the Investor and to combine Capital Bank Corporation (a controlled subsidiary of the Investor and the parent company of Capital Bank) with the Investor. In connection with these transactions, the Investor may exercise the Warrant in whole or in part. There is no assurance that applicable regulatory approvals required for these transactions will be obtained, that the transactions described above will be consummated, or if consummated, as to the timing, price, structure or other terms of the transactions. ITEM 5. Interest in Securities of the Issuer Item 5 of Schedule 13D is hereby amended by deleting the second paragraph thereof and by replacing it with the following: As of the date this Amendment No. 1 was initially filed, Investor beneficially owns a total of 23,333,334 shares of Common Stock, which in the aggregate represents 97.2% of the Companys outstanding Common Stock as of March 11, 2010.This amount includes 11,666,667 shares of Common Stock issuable upon exercise of the Warrant. SIGNATURES After reasonable inquiry and to the best of my knowledge and belief, I certify that the information set forth in this statement is true, complete and correct. Dated: March 11, 2011 North American Financial Holdings, Inc. By: _/s/ Christopher G. Marshall Name: Christopher G. Marshall Title: Chief Financial Officer
